COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 UNIVERSITY OF TEXAS AT EL PASO,               §              No. 08-16-00268-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               448th District Court

 JAMIE ISAAC,                                  §            of El Paso County, Texas

                       Appellee.               §             (TC# 2014-DCV-1723)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until February 9, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before February 9, 2017.

       IT IS SO ORDERED this 23rd day of January, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.